Per Curiam.
Original habeas corpus proceeding brought pro se by Clarence and Morris Dionne, inmates of the Montana State Prison, where they were received September 15, 1953, each to serve at hard labor for the term of twenty (20) years for having committed the crime of burglary in the first degree to the commission whereof they pleaded guilty in the District Court of Valley County, Montana, where sentences were pronounced on or about September 14, 1953. It appearing that the appli*608cation is without merit, the writ is denied and the proceeding is dismissed.